Citation Nr: 1517075	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA audiological examination in November 2009.  During the December 2014 hearing, the Veteran's representative stated that there had been more recent examinations by VA and possibly by a private provider.  Because the claims file does not contain any record of any of these examinations and it is possible that those records might contain new and material evidence that would warrant reopening the Veteran's claims, a remand is in order so that the AOJ may attempt to acquire those records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he: a) provide the names and contact information for the medical facilities that performed any audiological examinations he has been afforded since November 2009, and b) sign the appropriate releases to permit VA to obtain any outstanding private examination records.  If the reported examinations were with VA, that should be specified by the appellant and those records should be obtained.

2.  After the Veteran has signed the appropriate releases, any private examination records not already associated with the claims file should be obtained.  All attempts to procure any outstanding examination records should be documented in the claims file.  Any pertinent VA medical records should also be obtained.  If records cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. After the foregoing development, the AOJ should review the newly-obtained evidence and determine whether that evidence appears to be new and material and suggests additional development, to include examinations and medical etiology opinions may be indicated.  If such development is deemed appropriate, it should be completed prior to readjudication of the appeal.

4. Then, readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




